Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed March 3, 2022.


Reasons for Allowance
Claims 1-18 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Shibata et al., taken alone or in combination of other references, does not teach or fairly suggest a logic device comprising, among other things, an upper layer comprising a plurality of ferromagnetic regions, the plurality of ferromagnetic regions further comprising: an output ferromagnetic region; at least two logic inputs comprising ferromagnetic regions adjacent to each other and also adjacent to the output ferromagnetic region; a mode input comprising a ferromagnetic region adjacent to one of the logic inputs and also adjacent to the output ferromagnetic region; the at least two logic inputs and mode input provided as a planar magnetic field and generating an anti- ferromagnetic field in the lower continuous layer of ferromagnetic material and generating a superposition magnetic field in a region of the lower continuous layer of ferromagnetic material which is below the output ferromagnetic region, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D CHANG/Primary Examiner, Art Unit 2844